Citation Nr: 0728543	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-32 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for arthritis of the 
left hip secondary to donor site surgery of the left iliac 
crest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

 Appellant and his wife




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1960 to April 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran and his wife testified before the 
undersigned Veterans Law Judge at the RO in April 2007.  A 
transcript of the hearing has been associated with the 
record.


FINDINGS OF FACT

1.  A left shoulder disability was not manifest in service 
and is unrelated to the veteran's service.

2.  A left hip disability is unrelated to a service-connected 
disease or injury.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  A left hip disability is not proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim of entitlement to 
service connection for a left hip disability was received in 
March 2002 and his claim of entitlement to service connection 
for a left shoulder disability was received in June 2002, 
after the enactment of the VCAA.

A letter dated in March 2002 discussed the VCAA.  It told the 
veteran that VA would make reasonable efforts to assist him 
in obtaining evidence supportive of his claim.  The evidence 
necessary to support a claim for service connection was 
discussed.  The veteran was asked to identify relevant 
evidence.  June and July 2002 letters provided essentially 
the same information.

A March 2007 letter discussed the manner in which VA 
establishes disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The veteran was afforded the opportunity to 
testify before the undersigned.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is aware that the veteran testified that he 
had had conversations with doctors.  The Board member noted 
that the contestations had not been reduced to writing and 
that there was a potential evidentiary defect.  The veteran 
was provided an opportunity to cure the defect and the file 
was left open for that purpose.  Such actions by the Board 
comply with VCAA and 38 C.F.R. § 3.103.  In regard to 
conversations with VA examiners, the veteran did not provide 
adequate information that would allow for a search.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Factual Background

The veteran's service medical records indicate that he 
sustained a fracture to the right navicular in September 
1963, while playing football.  He was hospitalized for 
surgical reduction of the fracture.  He was discharged to 
light duty in January 1964.  He was seen in February 1964, 
and marked improvement was noted.  The February 1964 report 
of a Medical Board indicates that the physical findings were 
localized to the right upper extremity, where there was a 
scar in the anatomical snuff box in the wrist and marked 
weakness to grasp.  The Board recommended that the veteran, 
who had completed his tour of duty, appear before a physical 
evaluation board.  

Service medical records are silent regarding any diagnosis, 
complaint, or abnormal finding pertaining to the veteran's 
left shoulder.

In February 1965, the veteran underwent resection of the 
right carpal navicular and lesser multiangular and insertion 
of two navicular prostheses.  The VA hospital summary 
indicates that the veteran had aseptic necrosis of the right 
carpal navicular.

In September 1965, the veteran underwent removal of the 
prostheses and arthrodesis, with bone from a donor site at 
the left anterior iliac crest.  

A May 2000 VA treatment record indicates the veteran's report 
of left sided hip pain of two weeks' duration.  

An October 2001 VA treatment record shows an assessment of 
complaints of left hip pain with a history of left 
trochanteric bursitis.  A CT in November 2001 resulted in an 
impression of degenerative changes and post surgical changes 
in the left hip and iliac crest, otherwise normal study.

In a June 2002 statement, the veteran related that he had 
injured his left shoulder playing football in Okinawa in 
1961, and had reinjured it playing football in 1963.    

On VA examination in August 2002, the veteran reported that 
he had injured both wrists playing football.  The examiner 
noted that the veteran had subsequently undergone fusion with 
a bone from the left iliac crest.  The veteran complained of 
left hip pain and weakness.  Physical examination of the left 
hip revealed a well healed scar anteriorly at the iliac 
crest.  It was asymptomatic.  The left hip joint was tender 
to palpation.  X-rays revealed mild degenerative changes of 
the left hip and post-traumatic changes in the left iliac 
crest.  The diagnosis was degenerative arthritis of the left 
hip.  The examiner concluded that it was not likely that the 
arthritis was secondary to the left hip donor site.

The veteran underwent arthroscopic surgery on his left 
shoulder in January 2003.  The VA surgical report notes that 
the veteran had been living with pain in the left shoulder 
for quite some time, and that he had a massive rotator cuff 
tear.  A partial repair was possible.  

In November 2003, the veteran complained of left hip pain 
since his right wrist fusion.  He denied any specific injury 
to his left hip.  The assessment was long standing left hip 
and lower lumbar pain.  

Private X-rays dated in November 2003 reflect degenerative 
changes and soft tissue calcifications of the left hip.  

An April 2004 VA orthopedics record reflects the veteran's 
complaint of pain in the area of his left hip since his wrist 
surgery.  The provider indicated that he was uncertain that 
the veteran was talking about hip pain, and that he pointed 
to his left iliac crest, where there was a scar.

In August 2005 the veteran described sciatic pain down to the 
foot.  The provider noted that the pain appeared to be in the 
L5 dermatome.  He recommended an injection into the left hip, 
followed four weeks later by an epidural injection at L4-5.  

At his April 2007 hearing, the veteran testified that he 
injured his left shoulder in 1961, playing football while 
stationed in Okinawa.  He stated that he went to sick bay and 
the shoulder was reset, and that he was returned to duty.  He 
related that he was injured playing football in 1963, and 
that he was hospitalized for a wrist fracture.  He indicated 
that he had complained about his left shoulder at that time.  
He stated that he continued to complain about his shoulder 
until he was discharged.  He testified that the problems with 
his shoulder were more or less manageable until he sought 
treatment in 2003.  With respect to his left hip, the veteran 
indicated that he began to have problems with it in later 
years.  He stated his belief that his left hip disability was 
caused by the surgery to fuse his wrist, when bone from the 
left hip was used.  He indicated that he had been told by his 
doctor that his left hip problems were related to the 
surgery.  The undersigned agreed to hold the record open to 
afford the veteran the opportunity to submit a statement from 
his physician attesting to such a relationship.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).    

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service incurrence or aggravation of certain disabilities, 
such as arthritis, may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

	Left Shoulder Disability

Having reviewed the evidence pertaining to the veteran's left 
shoulder disability, the Board concludes that service 
connection is not warranted.  In this regard, the Board notes 
that there is no evidence of a diagnosis or abnormal finding 
pertaining to the veteran's left shoulder in the service 
medical records.  Although the veteran has asserted that he 
complained about his left shoulder in service, the records do 
not reflect such complaints.  In fact, the February 1964 
report of a Medical Board indicates that the physical 
findings were localized to the right upper extremity.  The 
first evidence of complaints referable to the veteran's left 
shoulder dates to June 2002.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The Board has considered 
the veteran's arguments that his left shoulder disability is 
related to service.  However, he is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Rather, the most probative 
evidence establishes a remote, post-service onset of the 
veteran's left shoulder disability, and that such disability 
is unrelated to service.  

The record is otherwise silent with respect to any probative 
evidence supporting a relationship between a left shoulder 
disability and service.  The veteran's assertions of a link 
to service are not persuasive.  Furthermore, the Board is 
presented with normal service records regarding the left 
shoulder and a remarkable lack of credible evidence of 
pathology or treatment in proximity to service or within 
decades of separation.  The Board finds the negative and 
silent record to be far more probative than the veteran's 
remote, unsupported assertions.  His assertions of in service 
injury and continuity are unsupported and not credible.  
Therefore, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim, and service 
connection for a left shoulder disability must be denied.

	Left Hip Disability

The Board has also concluded that service connection is not 
warranted for a left hip disability.  It is noted that the 
veteran suffers from degenerative changes of the left hip.  
However, the evidence establishes that this disability is 
unrelated to the surgery that used bone from the veteran's 
left iliac crest.  The August 2002 VA examiner concluded that 
it was not likely that the arthritis was secondary to the 
left hip donor site.  The record is otherwise silent 
regarding a positive relationship between the surgery in 1965 
and the veteran's current arthritis of the left hip.  The 
Board notes that the veteran was afforded the opportunity to 
obtain and submit a statement from his physician discussing 
the claimed positive relationship between the left iliac 
crest donor site and the veteran's current left hip 
disability.  However, the veteran has not submitted such 
evidence.  The connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence.  Robinette v. Brown, 8 Vet. App. 69, (1995).

In summary, the Board has been presented with objective 
evidence that that a left hip disability is not secondary a 
service connected disease or injury.  The Board finds that 
such evidence is far more probative than the veteran's 
statements advanced in support of his claim.  In this regard, 
the Board notes that the veteran, as a layperson, is not 
competent to render an opinion concerning questions of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The preponderance of the evidence 
establishes that the veteran's left hip disability is 
unrelated to a service-connected disease or injury.  Allen, 
supra.  Accordingly, his claim of entitlement to service 
connection must be denied.

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in the instant appeal.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for a left shoulder 
disability is denied.  Entitlement to service connection for 
a left hip disability is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


